[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                        JANUARY 22, 2010
                                    No. 08-14824
                                                                           JOHN LEY
                              ________________________
                                                                         ACTING CLERK

                          D. C. Docket No. 06-22180-CV-PCH

HERITAGE CORPORATION OF SOUTH FLORIDA,

                                                                  Plaintiff-Appellant,

                                            versus

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.,
AMERICAN INTERNATIONAL GROUP, INC.,

                                                                  Defendants-Appellees.

                               _______________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (January 22, 2010)

Before MARCUS and WILSON, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       *
        Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.
      The Heritage Corporation of South Florida (“Heritage”) appeals the district

court’s order granting summary judgment in favor of National Union Fire

Insurance Company of Pittsburgh, Pa. (“National Union”), Heritage’s insurer, and

American International Group, Inc. (“AIG”), National Union’s corporate parent,

on Heritage’s first-party bad-faith insurance action under section 624.155, Florida

Statutes. See Heritage Corp. of S. Fla. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa., 580 F. Supp. 2d 1294 (S.D. Fla. July 24, 2008). We have jurisdiction

pursuant to 28 U.S.C. § 1291 and review the order de novo. See Brinson v.

Raytheon Co., 571 F.3d 1348, 1350 (11th Cir. 2009). We affirm.

      Heritage submitted claims to National Union for losses of over $3,000,000

from employee fraud. National Union refused to pay, and Heritage sued. After a

jury trial, Heritage was awarded $55,310. Heritage Corp. of S. Fla. v. Nat’l Union

Fire Ins. Co. of Pittsburgh, Pa., No. 01-3519, slip op. at 4–5 (S.D. Fla. Oct. 29,

2002). Heritage then brought this action under section 624.155, Florida Statutes,

alleging that National Union failed to settle the claims in good faith in violation of

subsection 624.155(1)(b), Florida Statutes, and committed unfair claim settlement

practices in violation of subsections 626.9541(1)(i)(3)(c)–(g), Florida Statutes.

Heritage claims damages exceeding $5,000,000.

      The district court properly granted summary judgment in this action

                                          2
because, inter alia, National Union’s denial of the claims exceeding $3,000,000

was not in bad faith. The contractual amount due Heritage was found to be

$55,310. All of the evidence indicates that National Union could not have settled

Heritage’s claims for $55,310. Heritage has consistently claimed millions of

dollars in damages, and Heritage’s president testified in deposition that he did not

think he would have accepted less than $3,800,000 to settle the case. As there was

no evidence of a reasonable possibility that National Union could have settled the

claim for $55,310, National Union’s denial of Heritage’s significantly higher

demand of more than $3,000,000 was not in bad faith. See Conquest v. Auto-

Owners Ins. Co., 773 So. 2d 71, 72–74 (Fla. Dist. Ct. App. 1998) (holding that a

third-party claimant could not recover for bad faith under sections 624.155 and

626.9541(1)(i)(3) against an insurer for rejecting her demand of $300,000, where

the claimant was awarded $130,800 after trial, because she presented no evidence

that pre-trial settlement was possible for less than $300,000).

      In any event, the district court also correctly concluded that Heritage could

not recover because the damages exceeding $5,000,000 it now seeks were not

reasonably foreseeable. The only damages recoverable in a bad faith action are

“those damages which are a reasonably foreseeable result of a specified violation

of [section 624.155] by the authorized insurer,” Fla. Stat. § 624.155(8), and “the

                                          3
natural, proximate, probable, or direct consequence of the insurer’s bad faith,”

Cont’l Ins. Co. v. Jones, 592 So. 2d 240, 241 (Fla. 1992). “To recover against the

insurer, a Florida insured must produce evidence of . . . the causal connection

between [the insurer’s] bad faith and the damage sustained.” Cheek v. Agric. Ins.

Co. of Watertown, N.Y., 432 F.2d 1267, 1269 (5th Cir. 1970). Heritage has not

provided any evidence demonstrating that its losses exceeding $5,000,000 were a

reasonably foreseeable result of its insurer’s failure to settle a claim worth

$55,310. Indeed, Heritage’s own expert testified that failure to pay $55,310 did

not cause the $4,500,000 in losses he estimated that Heritage suffered. The

district court, therefore, properly granted summary judgment for National Union

and AIG. Accordingly, we affirm.

      AFFIRMED.




                                           4